Citation Nr: 1619143	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-15 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a right eye disability. 

2. Entitlement to service connection for varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1952 to January 1954.  This matter is before the Board of Veteran's Appeals (Board) on appeal from a March 2011 rating decision by the San Juan, Puerto Rico Department of Veterans Affairs (VA) Regional office (RO).  A July 2014 Board decision reopened the claim of service connection for varicose veins, and remanded de novo consideration of the claim for additional development.  In May 2015 the case was again remanded for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue(s) of service connection for a right eye disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

The Veteran's varicose veins were not noted in, and are not shown to be related to his service.


CONCLUSION OF LAW

Service connection for varicose veins is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim of service connection for a skin disability.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to the initial adjudication of the claims.  A September 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and how disability ratings and effective dates of awards are assigned.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  

The Board's May 2015 remand ordered a search for an interim March 2014 rating decision that apparently denied service connection for varicose veins.  Apparently the rating decision could not be located and remains outstanding.  As the RO has since readjudicated the claim and the Board is considering it de novo, further search for that rating decision is not necessary.
The Veteran's available service treatment records (STRs) and pertinent postservice treatment records have been secured.  Some of his STRS are unavailable; it was determined that they were destroyed by a 1973 fire at the National Personnel Records Center.  In such instances VA has a heightened duty to assist the Veteran which includes securing for the record any known alternate source evidence pertaining to the claim, a heightened obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The RO arranged for VA examinations for varicose veins in August 1973, November 2014 and December 2015.  The Board finds the December 2015 examination and medical opinion to be adequate for rating purposes as they reflect familiarity with the factual record, and the opinion is accompanied by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).    [There are two copies of the December 2015 examination report in the record, one in VBMS and one in Virtual VA. Only the Virtual VA copy includes an etiology opinion].  The Board finds that the record includes adequate competent evidence to allow the Board to decide the matter of service connection for varicose veins, and that no further development of the evidentiary record in that matter is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury incurred or aggravated in service and the current claimed disability.  See Shedden v. Principi, 281 F.3d 11163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's available STRs are silent for complaints, findings, treatment, or diagnosis of varicose veins.  They include the report of a service separation examination when his lower extremities and vascular system were noted to be normal.  He filed his initial claim of service connection for varicose veins in August 1973.  

Varicose veins in both legs were diagnosed on August 1973 VA examination.  The examiner noted the Veteran had a "history of varicose veins of 4-5 years duration."  The examiner also noted that the Veteran reported that his problems started in service, but he did not seek treatment at the time.  An October 1973 rating decision denied service connection for the Veteran's varicose veins, finding they were not shown to be related to his service.  (An unappealed November 2008 rating decision declined to reopen the claim.) 

In his February 2010 claim, a March 2010 statement, and a May 2013 VA Form 9 (substantive appeal), the Veteran asserts his varicose veins began during service and have persisted since.  As is noted above, in July 2014 the Board reopened the claim.

On December 2015 VA examination, bilateral lower extremities varicose veins were diagnosed.  The examiner opined that the Veteran's varicose veins were less likely than not incurred in or caused by an injury, event or illness in service as the STRs are silent for complaints, evaluation, or treatment of bilateral varicose veins during his active service or within two years following his release from active service.

To substantiate the claim of service connection for varicose veins, the Veteran must show, by competent evidence, that his varicose veins are causally related to his service (were incurred therein).  

Significantly, the earliest evidence of varicose veins in the record is the report of an August 1973 VA examination, when the examiner noted the Veteran had a 4-5 year history of varicose veins and claimed they began in service (but indicated that he did not seek treatment therein).  The 4 to 5 year history noted at the time places onset in the mid or late 1960's, more than a decade following the Veteran's discharge from service.  

The Board notes that in multiple statements since, the Veteran has reported his varicose veins began in service.  As varicose veins are capable of lay observation, he is competent to observe when they first became apparent.  However, his reports that they were first noted in service are self-serving, unsupported by contemporaneous records (including the report of his service separation examination when his lower extremities and vascular system were noted to be normal), and inconsistent with history noted in the earliest clinical records documented the varicose veins; therefore they are deemed not credible.  

In the absence of credible evidence of onset of varicose veins in service and persistence of such pathology since, the etiology of varicose veins is a medical question, beyond the scope lay observation and requiring medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  The Veteran's own opinion that his varicose veins began in service is not competent evidence in this matter; he does not cite to supporting factual data, or to supporting medical opinion or literature.   

The Board finds that the most probative (competent) evidence in the record regarding the etiology of the Veteran's varicose veins is the December 2015 VA examiner's opinion.  It reflects familiarity with the record and includes adequate explanation of rationale (citing to the lack of a basis for linking the disability to service).  Because there is no competent evidence to the contrary, the Board finds it persuasive.  

Accordingly the Board concludes that the preponderance of the evidence is against the claim of service connection for varicose veins, and that the appeal in the matter must be denied.


ORDER

Service connection for varicose veins is denied.


REMAND

The Veteran's DD Form 214 includes information reflecting that he served in combat in Korea.  It has been acknowledged that he served in combat (and is entitled to consideration of his claim under the relaxed evidentiary standards in 38 U.S.C.A. § 1154(b)).  

The Veteran alleges that during service he sustained a right eye injury from a shell fragment, resulting in his current right eye disability.  There is no record of an injury from a shell fragment in his available STRs.  His available STRs show that in June 1952 he sought treatment for a flash burn to the face and in November 1952 he reported blurred vision.  On January 1954 service separation examination it was noted that an ophthalmoscopic examination was not performed.

An April 1956 treatment record from the San Patricio VA Hospital notes the Veteran had a foreign body in the right eye with ulceration of cornea which required six days of hospitalization.  The Veteran's admission to a VA hospital suggests the disability then treated may have possibly been considered service-related.  Complete clinical records of the Veteran's April 1956 hospitalization and treatment for a right eye corneal scar are not in the record (and do not appear to have been sought).  As they are constructively of record and may contain information pertinent to the matter at hand, they must be secured.  

The May 2015 Board remand instructed the AOJ to secure an addendum medical opinion regarding the etiology of the claimed right eye disability; to specifically address the allegation that the findings noted on April 1956 treatment are attributable to an injury in service.  In a December 2015 addendum opinion, the examiner opined that the Veteran's right eye disability was less likely than not (less than 50% probability) related to his active service because the most likely etiology for the Veteran's right eye corneal scar is the foreign body in right eye with ulceration of cornea for which the Veteran was treated in April 1956.  The provider noted that the Veteran's STRs are silent for mention of a foreign body in the eye, and the Veteran's separation examination stated his eyes were normal with 20/20 vision in both eyes.  However, the examiner did not acknowledge that the separation examination did not include ophthalmoscopy (and therefore for not have uncovered eye pathology discernable by ophthalmoscope).  Therefore, and particularly in light of the heightened duty to assist in this matter another examination to secure a more complete medical advisory opinion is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should arrange for an exhaustive search for records of VA treatment the Veteran received for a right eye disability at San Patricio VA Hospital in San Juan, Puerto Rico in April 1956.  If that facility still exists the search must include a specific request for the records to that facility; if not, the request should be made to the facility that replaced it and all storage facilities where retired VA Hospitalization records may be stored.  If the records are not located, the Veteran should be so notified, and the scope of the search should be noted in the record.

2. Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate ophthalmologist to determine the nature and likely etiology of his right eye disability.  The examiner should review his entire VA record (to specifically include this remand, his available STRs, and his postservice treatment records), and provide opinions that respond to the following:

a. Please identify by diagnosis each eye disability entity found.

b. Please identify the most likely etiology for each eye disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's active service, to include as due to a flash burn injury to the face or the shell fragment injury alleged?  If an eye disability is determined to be unrelated to the Veteran's service, the examiner should identify the etiology considered more likely.  

The examiner must include rationale with all opinions. 

3. The AOJ should then review the record and readjudicate the claim of service connection for a right eye disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


